Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed October 1, 2021.
Claim 12 has been canceled.  Claims 2, 4, 5, 7, 10 and 13-15 have been amended.
Claims 1-11 and 13-17 are pending in the instant application.
This application contains claims 1, 3, 8, 9, and 11 drawn to an invention nonelected without traverse in the filed on April 1, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 2, 4-7, 10 and 13-17 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
In the previous Office Action mailed July 2, 2021, the Drawings filed on October 14, 2019 were objected to because some Drawings referenced colors without an accompanying petition.  This objection is withdrawn in view of Applicant’s Amendment to the Specification to remove any reference to color Drawings.
Claim Rejections - 35 USC § 112
In the previous Office Action mailed July 2, 2021, claims 2, 4-7, 10, and 12-17 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for promoting the production of microRNAs in mesenchymal stem cell-derived microvesicles or a method of enhancing the efficacy of mesenchymal stem cell-derived microvesicles isolated therefrom, the methods comprising a step of dynamic 3-dimensionally culturing mesenchymal stem cells with shaking by preparing a PEG hydrogel microwell array for the spontaneous induction and formation of spheroids, does not reasonably provide enablement for a method for promoting the production of microRNAs in any stem cell-derived microvesicles, comprising any step of 3-dimensionally culturing stem cells or a method for enhancing the efficacy of any stem cells or microvesicles isolated therefrom, comprising a step of any 3-dimensionally culturing stem cells.  This rejection is moot against claim 12 in view of Applicant’s Amendment filed October 1, 2021 to cancel this claim.  This rejection is maintained against claims 2, 4-7, 10 and 13-17 for the reasons of record set forth in the previous Office Action mailed July 2, 2021.


Response to Arguments
In response to this rejection, Applicants argue that solely to advance prosecution, independent claims 2 and 10 have been amended to recite, “A step of 3-dimensionally culturing stem cells with shaking”.  Applicant submit that the amendments to independent 
Applicant’s arguments and amendments to the claims have been fully considered, but are not found persuasive because the Examiner maintains that the claims as now amended does not fully enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.  
While the Examiner acknowledges that the prior art teaches many processes for 3-dimensionally culturing of stem cells, it should be noted that the claims are drawn to a specific method for promoting the production of miRNAs in stem-cell derived microvesicles (MVs) or a specific method of enhancing the efficacy of stem cells or MVs isolated therefrom, both methods comprising a step of 3-dimensionally culturing the cells.  The issue is that the art and the present Specification teaches that the promoting method or enhancing method both involve specific techniques and systems of cultivation of mesenchymal stem cells (MSCs) with specific platforms and there is an advantage in that MSC-derived microvesicles may be obtained in a large amount using this specified system.  It is very clear from the teachings of the art and Applicant’s invention that the successful amplification and mass production of extracellular vesicles (EV) sections and therapeutic contents from MSCs is by the direct use of a microwell array of PEG hydrogel followed by cultivation in a dynamic 3D culture system with a shaker platform when compared to conventional culturing methods.  See the present Specification, which discloses:
“As a result of measuring the amount of microvesicles produced and the total amount of proteins in the microvesicles by isolating microvesicles from the MSCs 
 
Also, see the teachings of Cha et al. (Scientific Reports, 2018 Vol. 8:1171, pages 1-16) (of record) who report:
“We successfully amplified microvesicle (MV) secretion from mesenchymal stem cells (MSCs) compared to the conventional culture method using a simple and efficient 3D-bioprocessing method.  The MSC-derived MVs produced in our dynamic 3D-culture contained numerous therapeutic factors such as cytokines and micro-RNAs” and 

“The production of therapeutic MVs could be amplified by enhancing the biological functions of MSC-aggregates as dynamic 3D-culture progressed. First, to achieve the large-scale formation of size-controlled hMSC-spheroids in a reproducible manner, we adopted and modified a PEG hydrogel microwell array platform with an inverted-pyramidal opening structurally adjoining each cylindrical microwell. The unique features of our modified PEG microwell array completely prevented cell loss during the large-scale formation of hMSC-spheroids, resulting in significant cost-saving through reduced wastes of expensive cell materials. We also achieved highly reproducible and precisely controlled sizes and cell numbers of hMSC-spheroids. Subsequently, a dynamic culture condition was applied to the microwell array containing 1,225 hMSC-spheroids, which resulted in an approximately 100-fold increase in hMSC-derived MV production compared to in the 2D control. ”   

Cha et al. also report significantly augmented production of MVs with dynamic 3D-hMSC culture, wherein:
“The highest enrichment of MSC-derived MVs was found in the 3D w/shaking group, which was approximately 100-fold higher than in the 2D control containing only a few secreted MVs. The number of MVs collected from the 2D w/shaking group was generally higher, although not significantly, than that from the 2D group.  Additionally, in culture without shaking, the formation of MSC-spheroids (the 3D group) resulted in increased MV production, although the enrichment was not substantial, as observed in the 3D w/shaking group.”


There are a variety of cultivation systems for MSCs aggregates, which lead to varied effects including expansion of cells, the upregulation of genes which results in increased angiogenesis, increase of cytokine expression, preservation of extracellular matrix, and active proliferation at the core of the aggregate.  The art reports that only one method has the effect of increasing EV production, said method involving a microwell array of PEG hydrogel followed by cultivation in a dynamic 3D culture system with a shaker platform.  For further explanation, see the summary at Table 1 of Egger et al. (Bioengineering, 2018 Vol. 48:1-15).  There is no guidance or working examples for other stem cells or other steps/types of culturing which carry out the promoting method or enhancing method as presently claimed.  As supported by Cha et al. Egger et al., such analysis is replete with trial and error experimentation.  Given the art recognized 
Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation.  Since the specification fails to provide any real guidance for other sources of stem cells and other 3D culturing systems, other than dynamically 3-dimensionally cultured mesenchymal stem cells with shaking and utilizing a PEG hydrogel microwell array on a shaker platform for the spontaneous induction and formation of spheroids, which carry out the functionality of the present claims, one of skill in the art would have been unable to practice the invention, without engaging in undue trial and error experimentation.
It is therefore maintained that undue experimentation is necessary to practice the invention over the full scope claimed.


Claim Rejections - 35 USC § 102
In the previous Office Action mailed October 1, 2021, claim 10 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarmalaviciute et al. (Cytotherapy, 2015 Vol. 17:932-939).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed October 1, 2021.  

******
This rejection is withdrawn in view of Applicant’s Amendment to the claims filed October 1, 2021.  

******
In the previous Office Action mailed October 1, 2021, claims 10, 16 and 17 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azoidis et al. (MRS Communications, 2017 Vol. 7:458-465).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed October 1, 2021. 


Claims Rejection - Improper Markush
In the previous Office Action mailed October 1, 2021, claims 4 and 15 were rejected on the judicially-created basis that they encompass an improper grouping of alternatives.  This rejection is withdrawn in view of Applicant’s arguments filed October 1, 2021.  The Examiner has been persuaded by Applicant’s arguments that miR-137, miR-184 and miR-210 are all commonly structural microRNAs that share the common feature of exhibiting neurogenesis and angiogenesis effects for the treatment of stroke.  Therefore, the species of miR-137, miR-184 and miR-210 will be examined together. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635